
	
		II
		110th CONGRESS
		1st Session
		S. 2172
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2007
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To impose sanctions on officials of the State Peace and
		  Development Council in Burma, to prohibit the importation of gems and hardwoods
		  from Burma, to support democracy in Burma, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Saffron Revolution Support Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Beginning on
			 August 19, 2007, hundreds of thousands of citizens of Burma, including
			 thousands of Buddhist monks and students, participated in peaceful
			 demonstrations against rapidly deteriorating living conditions and the violent
			 and repressive policies of the State Peace and Development Council (SPDC), the
			 ruling military junta in Burma, to—
				(A)demand the
			 release of all political prisoners, including Nobel Peace Prize laureate Aung
			 San Suu Kyi; and
				(B)urge the SPDC to
			 engage in meaningful dialogue to pursue national reconciliation.
				(2)The SPDC, in a
			 display of brutal barbarism, violently confronted unarmed demonstrators,
			 killing, injuring, and imprisoning citizens, including several thousand
			 Buddhist monks, and continued to forcefully restrict peaceful forms of public
			 expression.
			(3)The Department of
			 State’s 2006 Reports on Human Rights Practices found that the SPDC—
				(A)routinely
			 restricts freedoms of speech, press, assembly, association, religion, and
			 movement;
				(B)traffics in
			 persons;
				(C)discriminates
			 against women and ethnic minorities;
				(D)forcibly recruits
			 child soldiers and child labor; and
				(E)commits other
			 serious violations of human rights, including extrajudicial killings, custodial
			 deaths, disappearances, rape, torture, abuse of prisoners and detainees, and
			 the imprisonment of citizens arbitrarily for political motives.
				(4)Aung San Suu Kyi
			 has been arbitrarily imprisoned or held under house arrest for more than 12
			 years.
			(5)The President
			 announced on September 25, 2007, that the United States would tighten economic
			 sanctions against Burma, and block property and interests in property of
			 certain senior leaders of the SPDC, individuals who provide financial backing
			 for the SPDC, and individuals responsible for violations of human rights and
			 for impeding the transition to democracy in Burma.
			(6)The President
			 also announced on September 25, 2007, that the United States would impose an
			 expanded visa ban on individuals—
				(A)responsible for
			 violations of human rights; and
				(B)who aid, abet, or
			 benefit from the SPDC’s efforts to impede the efforts of the people of Burma to
			 transition to democracy and ensure respect for human dignity.
				(7)The Total Oil
			 Corporation of France and the Chevron Corporation of the United States own a
			 significant stake in Burma’s Yadana natural gas field and pipeline and generate
			 millions of dollars in revenue that help the repressive junta government
			 maintain its grasp on power.
			(8)Burma is home to
			 approximately 60 percent of the world’s native teak reserves. More than one
			 quarter of the world’s internationally traded teak originates from Burma, and
			 hardwood sales, mainly of teak, represent more than 11 percent of Burma’s
			 official foreign exchange earnings.
			(9)Burma officially
			 exports tens of millions of dollars worth of rubies, sapphires, pearls, jade,
			 and other precious stones each year and the SPDC owns a majority stake in all
			 mining operations within the borders of Burma.
			(10)On October 11,
			 2007, the United Nations Security Council, with the consent of China, issued a
			 statement condemning the violence in Burma, urging the release of all political
			 prisoners, and calling on the SPDC to enter into a United Nations-mediated
			 dialogue with its political opposition.
			(11)The leaders of
			 the SPDC will have a greater incentive to cooperate with diplomatic efforts by
			 the United Nations, the Association of Southeast Asian Nations, and China if
			 they come under targeted economic pressure that denies them access to personal
			 wealth and sources of revenue.
			3.DefinitionsIn this Act:
			(1)Account;
			 correspondent account; payable-through accountThe terms
			 account, correspondent account, and
			 payable-through account have the meanings given the terms in
			 section 5318A(e)(1) of title 31, United States Code.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives.
			(3)PersonThe
			 term person means—
				(A)an individual,
			 corporation, company, business association, partnership, society, trust, any
			 other nongovernmental entity, organization, or group; and
				(B)any successor,
			 subunit, or subsidiary of any person described in subparagraph (A).
				(4)SPDCThe
			 term SPDC means the State Peace and Development Council.
			(5)United States
			 personThe term United States person means—
				(A)an individual who
			 is a citizen of the United States or who owes permanent allegiance to the
			 United States; and
				(B)a person that is
			 organized under the laws of the United States, any State or territory thereof,
			 or the District of Columbia, if individuals described in subparagraph (A) own,
			 directly or indirectly, more than 50 percent of the outstanding capital stock
			 or other beneficial interest in such entity.
				4.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)condemn the
			 continued repression carried out by the SPDC;
			(2)support the
			 legitimate democratic aspirations of the people of Burma;
			(3)provide all
			 appropriate support and assistance to aid a transition to democracy in Burma;
			 and
			(4)hold accountable
			 individuals responsible for the repression of peaceful political activity in
			 Burma.
			5.Sanctions
			(a)List of
			 officials of the SPDC
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of—
					(A)officials of the
			 SPDC who play or have played a direct and substantial role in the repression of
			 peaceful political activity in Burma or in the commission of other human rights
			 abuses, including any current or former officials of the security services and
			 judicial institutions of the SPDC; and
					(B)any other Burmese
			 persons who provide substantial economic and political support for the
			 SPDC.
					(2)UpdatesThe
			 President shall regularly update and submit the list required by paragraph
			 (1).
				(b)Sanctions
				(1)Visa
			 banA person included on the list required under subsection (a)
			 shall be ineligible for a visa to enter the United States.
				(2)Financial
			 sanctions
					(A)Blocked
			 propertyNo property or interest in property belonging to a
			 person described in subparagraph (C) may be transferred, paid, exported,
			 withdrawn, or otherwise dealt with, if—
						(i)the
			 property is located in the United States or within the possession or control of
			 a United States person, including the overseas branch of a United States
			 person; or
						(ii)after the date
			 of the enactment of this Act, the property comes within the possession or
			 control of a United States person.
						(B)Financial
			 transactionsNo United States person may engage in a financial
			 transaction with a person described in subparagraph (C).
					(C)Person
			 describedA person described in this subparagraph is one of the
			 following:
						(i)The
			 SPDC.
						(ii)A
			 person included on the list required under subsection (a).
						(iii)An immediate
			 family member of a person included on the list required under subsection (a),
			 if the President determines that the person included on the list—
							(I)for purposes of
			 subparagraph (A), effectively controls the property; or
							(II)for purposes of
			 subparagraph (B), would benefit from a financial transaction.
							(c)Authority for
			 additional banking sanctions
				(1)In
			 generalThe Secretary of the Treasury may, in consultation with
			 the Secretary of State, the Attorney General of the United States, and the
			 Chairman of the Board of Governors of the Federal Reserve System, prohibit or
			 impose conditions on the opening or maintaining in the United States of a
			 correspondent account or payable-through account by any financial institution
			 (as that term is defined in section 5312 of title 31, United States Code) or
			 financial agency that is organized under the laws of a State, territory, or
			 possession of the United States, for or on behalf of a foreign banking
			 institution, if the Secretary determines that the account might be used—
					(A)by a foreign
			 banking institution that holds property or an interest in property belonging to
			 a person on the list required under subsection (a); or
					(B)to conduct a
			 transaction on behalf of a person on the list required under subsection
			 (a).
					(2)Authority to
			 define termsThe Secretary of the Treasury may, by regulation,
			 further define the terms used in paragraph (1) for purposes of this section, as
			 the Secretary deems appropriate.
				(d)Termination of
			 sanctionsThe sanctions imposed under subsection (b) or (c) shall
			 apply until the President determines and certifies to the appropriate
			 congressional committees that the SPDC has—
				(1)unconditionally
			 released all political prisoners, including Aung San Suu Kyi and other members
			 of the National League for Democracy;
				(2)entered into a
			 substantive dialogue with democratic forces led by the National League for
			 Democracy and the ethnic minorities of Burma on transitioning to democratic
			 government under the rule of law; and
				(3)allowed
			 humanitarian access to populations affected by armed conflict in all regions of
			 Burma.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			6.Prohibition on
			 importation of burmese gems, hardwoods, and other itemsSection 3(a)(1) of the Burmese Freedom and
			 Democracy Act of 2003 (50 U.S.C. 1701 note) is amended by striking a
			 product of Burma. and inserting “produced, mined, manufactured, grown,
			 or assembled in Burma, including—
			
				(A)any gemstone or rough unfinished geological
				material mined or extracted from Burma, whether imported as a loose item or as
				a component of a finished piece of jewelry; and
				(B)any teak or other hardwood timber,
				regardless of the country in which such hardwood timber is milled, sawn, or
				otherwise processed, whether imported in unprocessed form or as a part or
				component of finished furniture or another wood
				item.
				.
		7.Prohibition on
			 investment by United States persons in Burma
			(a)In
			 generalNotwithstanding any other provision of law, no United
			 States person may invest in Burma.
			(b)ApplicabilityThe
			 prohibition on investment under subsection (a) includes a prohibition
			 on—
				(1)investments in
			 Burma based on investment agreements reached prior to May 20, 1997;
				(2)approval or other
			 facilitation by a United States person of an investment by a foreign person if
			 the investment would violate the prohibition in subsection (a) if made by a
			 United States person; and
				(3)payments to the
			 SPDC by a United States person related to divesting assets in Burma to comply
			 with subsection (a).
				(c)PenaltiesThe
			 Secretary of the Treasury may impose a penalty under section 206 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1705) on a United States
			 person that violates the prohibition under subsection (a).
			8.Grants to
			 establish database of human rights abusesThe Secretary of State may award grants to
			 nongovernmental organizations, universities, and other organizations to
			 establish a searchable Internet database that contains evidence of human rights
			 abuses carried out by the SPDC or persons associated with the SPDC.
		9.Support for
			 democracy in Burma
			(a)In
			 generalThe President is authorized to use all available
			 resources to assist Burmese democracy activists who are dedicated to nonviolent
			 opposition to the SPDC in their efforts to promote freedom, democracy, and
			 human rights in Burma.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $20,000,000 to the Secretary of State for each of the fiscal years 2008 and
			 2009 for the following purposes:
				(1)Aid to democracy
			 activists in Burma.
				(2)Aid to
			 individuals and groups conducting democracy programming outside of Burma
			 targeted at a transition to democracy inside Burma.
				(3)The expansion of
			 radio and television broadcasting into Burma.
				(4)Support for
			 individuals and groups compiling evidence of—
					(A)the SPDC’s
			 efforts to repress peaceful political activity; and
					(B)the commission of
			 other human rights abuses by the SPDC.
					10.Sense of
			 Congress on use of intelligence assetsIt is the sense of Congress that the
			 Director of National Intelligence should utilize appropriate intelligence
			 resources to identify persons responsible for—
			(1)the crackdown sponsored by the SPDC against
			 peaceful protestors that began August 19, 2007; and
			(2)ongoing gross abuses of human rights
			 against civilians in Burma.
			11.Report on
			 military aid to Burma
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees a report containing a list of countries that provide
			 military aid to Burma and describing the military aid provided by each such
			 country.
			(b)Military aid
			 definedFor the purposes of this section, the term military
			 aid includes—
				(1)the provision of
			 weapons, military vehicles, and military aircraft;
				(2)the provision of
			 military training; and
				(3)conducting joint
			 military exercises.
				(c)FormThe
			 report required by subsection (a) shall be submitted in unclassified form but
			 may include a classified annex.
			
